EXHIBIT 10.1

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

                         This Third Amendment to Amended and Restated Credit
Agreement (this "Amendment") dated as of May 18, 2006, is entered into with
reference to the Amended and Restated Credit Agreement dated as of July 22,
2004, (as amended, the "Credit Agreement"), among Aztar Corporation
("Borrower"), the Lenders party thereto and Bank of America, N.A., as
Administrative Agent. Capitalized terms used but not defined herein are used
with the meanings set forth for those terms in the Credit Agreement. Borrower
and the Administrative Agent, acting with the consent of the Required Lenders
pursuant to Section 10.01 of the Credit Agreement, agree as follows:


                         1.        Amendment to Maximum Maintenance Capital
Expenditures. Section 7.15(a) of the Credit Agreement is hereby amended to read
as follows:


(a)      Maintenance Capital Expenditures in an aggregate principal amount not
to exceed $90,000,000 for the 2006 Fiscal Year, and $50,000,000 (or, after
completion of the Las Vegas North Project or any Alternative Project,
$75,000,000) for any Fiscal Year thereafter, provided, however, that up to
$50,000,000 of the permitted Maintenance Capital Expenditures for any Fiscal
Year may, if not expended in that Fiscal Year, be carried over for expenditure
in the next Fiscal Year;




                         2.        Conditions Precedent. The effectiveness of
this Amendment shall be conditioned upon the receipt by the Administrative Agent
of all of the following:


 

                        (i)         Counterparts of this Amendment executed by a
Responsible Officer of the Borrower; and

                        (ii)        Written consent of the Required Lenders as
required under Section 10.01 of the Credit Agreement in the form of Exhibit A to
this Amendment.


                         3.        Representation and Warranty. The Borrower
represents and warrants to the Administrative Agent and the Lenders as of the
date hereof that:


 

                        (i)         The Borrower has all necessary power and has
taken all corporate action necessary to enter into this Amendment and to make
this Amendment, and all other agreements and instruments to which it is a party
executed in connection herewith, the valid and enforceable obligations they
purport to be.

                        (ii)         No Default or Event of Default under the
Credit Agreement has occurred and remains continuing.


                         4.        Counterparts. This Amendment may be executed
in counterparts in accordance with Section 10.10 of the Credit Agreement.

                         5.        Confirmation. In all other respects, the
terms of the Credit Agreement and the other Loan Documents are hereby confirmed.


-1-

 

                        IN WITNESS WHEREOF, Borrower and the Administrative
Agent have executed this Amendment as of the date first written above by their
duly authorized representatives.

AZTAR CORPORATION


By:     NEIL CIARFALIA                                 
           Neil Ciarfalia
Title:  CFO, VP & Treasurer       
           [Printed Name and Title]

BANK OF AMERICA, N.A., as Administrative Agent

By:    CHRIS M. LEVINE                                 
          Chris M. Levine
Title: Assistant Vice President  
          [Printed Name and Title]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-2-

Exhibit A to Amendment

CONSENT OF LENDER

                         Reference is hereby made to that certain Amended and
Restated Credit Agreement dated as of July 22, 2004 (as amended, the "Credit
Agreement"), among Aztar Corporation ("Borrower"), the Lenders party thereto,
and Bank of America, N.A., as Administrative Agent.

                         The undersigned Lender hereby consents to the execution
and delivery of the Third Amendment to Amended and Restated Credit Agreement by
the Administrative Agent on its behalf, substantially in the form of the most
recent draft thereof presented to the undersigned Lender.

                         Date: May 16, 2006

 

Bank of America, N.A.                                      


[Name of Institution]

By: BRIAN D. CORUM                                    
       Brian D. Corum
       Senior Vice President                                  
       [Printed Name and Title]


                         Date: May 16, 2006

 

Bank of Nova Scotia                                           


[Name of Institution]

By: MARK SPARROW                                    
       Mark Sparrow
       Director                                                        
       [Printed Name and Title]


                         Date: May 15, 2006

 

Bank of Scotland                                                


[Name of Institution]

By: KAREN WEICH                                         
       Karen Weich
       Assistant Vice President                              
       [Printed Name and Title]






                         Date: May 17, 2006

 

Calyon New York Branch                                  


[Name of Institution]

By: F. FRANK HERRERA                                
       F. Frank Herrera
       Director                                                        
       [Printed Name and Title]  


By: GILL REALON                                           
       Gill Realon
       Director                                                        
       [Printed Name and Title]


                         Date: May 17, 2006

 

Capital One, N.A., f/k/a Hibernia National Bank     


[Name of Institution]

By: CHRIS HASKEW                                        
       Chris Haskew
       Senior Vice President                                   
       [Printed Name and Title]


                         Date: May 17, 2006

 

The Cit Group/Equipment Financing, Inc.          


[Name of Institution]

By: SCOTT PLOSHAY                                     
       Scott Ploshay
       VP                                                                
       [Printed Name and Title]


                         Date: May 17, 2006

 

E.Sun Commercial Bank, Ltd., Los Angeles Branch    


[Name of Institution]

By: BENJAMIN LIN                                       
       Benjamin Lin
       EVP & General Manager                           
       [Printed Name and Title]




                         Date: May 17, 2006

 

National City Bank of Indiana                          


[Name of Institution]

By: JEFF DYSERT                                           
       Jeff Dysert
       Vice President                                            
       [Printed Name and Title]


                         Date: May 16, 2006

 

BNP Paribas                                                      


[Name of Institution]

By: JANICE S.H. HO                                       
      Janice S.H. Ho
      Managing Director                                      
       [Printed Name and Title]  


By: MALINA LUI                                           
       Malina Lui
       Vice President                                            
       [Printed Name and Title]


                         Date: May 9, 2006

 

Eaton Vance Institutional Senior Loan Fund
By: Eaton Vance Management as Investment Advisor
[Name of Institution]

By: MICHAEL B. BOTTHOF                      
       Michael B. Botthof
       Vice President                                          
       [Printed Name and Title]


                         Date: May 10, 2006

 

Citicorp North America, Inc.                           


[Name of Institution]

By: JOHN JUDGE                                          
       John Judge
       Vice President                                           
       [Printed Name and Title]




                         Date: May 10, 2006

 

Commerzbank AG, New York and Grand Cayman
Branches                                                                   
[Name of Institution]

By: CHRISTIAN JAGENBERG                      
       Christian Jagenberg
       SVP and Manager                                       
       [Printed Name and Title]

 


By: KARLA WIRTH                                        
       Karla Wirth
       AVP                                                             
       [Printed Name and Title]


                         Date: May 10, 2006

 

Deutsche Bank Trust Company Americas           


[Name of Institution]

By: BRENDA CASEY                                        
       Brenda Casey
       Director                                                        
       [Printed Name and Title]  


By: JOANNA SOLIMAN                                  
       Joanna Soliman
       Assistant Vice President                               
       [Printed Name and Title]


                         Date: May 9, 2006

 

Grayson & Co.                                                      
By: Boston Management and Research
as Investment Advisor                                           
[Name of Institution]

By: MICHAEL B. BOTTHOF                              
       Michael B. Botthof
       Vice President                                                  
       [Printed Name and Title]





                         Date: May 9, 2006

 

The Norinchukin Bank, New York Branch
through State Street Bank and Trust Company N.A. as Fiduciary Custodian
By: Eaton Vance Management, Attorney-in-fact             
[Name of Institution]

By: MICHAEL B. BOTTHOF                              
       Michael B. Botthof
       Vice President                                                  
       [Printed Name and Title]


                         Date: May 16, 2006

 

U.S. Bank National Association                             


[Name of Institution]

By: DALE PARSHALL                                         
       Dale Parshall
       Vice President                                                   
       [Printed Name and Title]


